Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 05/24/21.
Claims 1-12 and 14-20 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur P. Tan, Reg. No. 60,683 on 06/10/2021.
The application has been amended as follows:

1.	(Currently Amended) A decentralized data storage system comprising:
a plurality of storage devices storing one or more files at one or more locations, the one or more files having file activity information recording activity of the one or more files associated therewith;
a blockchain;
a database storing one or more first hashes and one or more second hashes, the one or more first hashes generated with at least a portion of the file activity information, the one or more second hashes generated with at least a portion of the file activity information, wherein the database sends at least one of the one or more second hashes to [[a]] the blockchain; and
the blockchain ; 
wherein the blockchain generates one or more third hashes with one or more of the one or more second hashes, and stores the one or more third hashes, the one or more third hashes sent to and stored in the database.

4. (Cancelled)

5. (Currently Amended) The decentralized data storage system of claim [[4]] 1, wherein one or more of the one or more third hashes stored in the database and the blockchain are compared one or more times to confirm integrity of one or more of the one or more files.


Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 05/24/2021, with respect to the 35 USC 103 rejection to claims 10-12, 16 and 17 have been fully considered and are persuasive.  The rejection of claims 10-12, 16 and 17 has been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0101701 to Barinov teaches a method for authenticity certification using a blockchain network including  creating first and second hash values of a plurality of data files in an electronic data storage and transmitting the second hash value to the blockchain network.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-3, 5-12 and 14-20 are allowed.
Claim 19 is allowed for the reasons indicated in the previous office action.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10, and their respective dependent claims, are allowable over the prior art of record, including Barinov, Sanghvi, Rose and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious:
wherein the blockchain generates one or more third hashes with one or more of the one or more second hashes, and stores the one or more third hashes, the one or more third hashes sent to and stored in the database, in view of the other limitations of the claim, as specified in claim 1; and
wherein the database generates one or more second hashes with at least the one or more first hashes, stores the one or more second hashes, and the one or more second hashes are sent to and stored in the blockchain, in view of the other limitations of the claim, as specified in claim 10.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497